DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment, filed 8/26/21, with respect to the rejection(s) of claim(s) 1, 3-5, 8-14, 16, and 18-20 under 35 U.S.C. 102 and 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Butterworth, US 2017/0062678.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 20100181582, in view of Butterworth, US 2017/0062678.

an array of light emitting diodes (LEDs) (see figure 2, element 102) configured to produce light (see para 55); and
an array of cups (see figure 2, element 106) associated with the array of LEDs, each cup having an exit aperture (see figure 3, element 124 and para 62), each cup having reflective walls (110) surrounding an associated LED to collimate light exiting the cup to illuminate a field of view (see figure 2 and para 55), each LED being positioned at a relative LED location within the exit aperture of the associated cup, the relative LED locations being the same for all the cups in the array of cups (see figures 2 and 3).
The Li reference does not specifically disclose each reflective wall having a cross-section, taken in a plane orthogonal to a plane of the exit aperture that includes a rounded portion.  
Butterworth, US 2017/0062678, discloses an illumination device with LED die (see figure 9, element 58) with a reflective wall (see figure 9, element 62) having a cross-section, taken in a plane orthogonal to a plane of the exit aperture, that includes a rounded portion (see para 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Li et al., US 20100181582, in view of Butterworth, US 2017/0062678, to have each reflective wall having a cross-section, taken in a plane orthogonal to a plane of the exit aperture, that includes a rounded portion, in order to enhance TIR to help mix the light.



In regard to claim 8, Li et al., US 20100181582, in view of Butterworth, US 2017/0062678, discloses the illumination system of claim 1.  The Li reference discloses further comprising a phosphor (see figure 2, element 112) located within each cup overlying its associated LED (see para 62).
In regard to claim 9, Li et al., US 20100181582, in view of Butterworth, US 2017/0062678, discloses the illumination system of claim 8.  The Li reference discloses wherein: the phosphor comprises a mixture of a binder and phosphor powder (see para 56); and the mixture at least partially encapsulates the LED within each respective cup (see para 56-57).
In regard to claim 10, Li et al., US 20100181582, in view of Butterworth, US 2017/0062678, discloses the illumination system of claim 8.  The Li reference discloses wherein: 
the phosphor only partially fills the associated cup so that light emitted by the phosphor is substantially reflected by the cup toward the light exit aperture and collimated (see figure 2); and 
all phosphor is located equal to the bottom of the cup or above the bottom of the cup such that phosphor light emitted parallel to the top surface of the LED impinges on the reflective walls of the associated cup and is substantially reflected toward the light exit aperture (see figure 2).

In regard to claim 12, Li et al., US 20100181582, in view of Butterworth, US 2017/0062678, discloses the illumination system of claim 1.  The Li reference discloses wherein each cup has a substantially square aperture (see figure 3).
In regard to claim 13, Li et al., US 20100181582, in view of Butterworth, US 2017/0062678, discloses the illumination system of claim 1.  The Li reference discloses wherein there are no shaped lenses over the LEDs used to collimate light (see figure 2 and 3).
In regard to claim 14, Li et al., US 20100181582, in view of Butterworth, US 2017/0062678, discloses the illumination system of claim 1.  The Li reference discloses wherein a top surface and sides of each LED within an associated cup are above a bottom of its associated cup such that light exiting a side of the associated LED is substantially reflected by the cup toward the light exit aperture (see figure 2).
In regard to claim 16, since Li et al., US 20100181582, in view of Butterworth, US 2017/0062678, discloses the illumination system and it operation as described above in regard to claim 1 above, the method of claim 16 is also disclosed (see claim 1 above).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka, US 2004/0159850, in view of Butterworth, US 2017/0062678.
In regard to claim 20, Takenaka, US 2004/0159850, discloses an illumination system, comprising: 
a camera having a field of view (see figure 10, element 88 and para 117); 

a drive circuit (not shown) configured to provide current to the lead frame to illuminate the array of LEDs (see para 118-119 and 123: LEDs driving to emit uniform light); 
and an array of cups associated with the array of LEDs, each cup (see figure 3, element 3b) having rounded reflective walls surrounding an associated LED to collimate light exiting the cup to illuminate the field of view of the camera (see para 76), each cup having an exit aperture (see figure 1, element 3a), each LED (see figure 1, element 4) being positioned at a relative LED location within the light exit aperture of the associated cup, the relative LED locations being the same for all the cups in the array (see para 64-70).
The Li reference does not specifically disclose each reflective wall having a cross-section, taken in a plane orthogonal to a plane of the exit aperture that includes a rounded portion.  
Butterworth, US 2017/0062678, discloses an illumination device with LED die (see figure 9, element 58) with a reflective wall (see figure 9, element 62) having a cross-section, taken in a plane orthogonal to a plane of the exit aperture, that includes a rounded portion (see para 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Takenaka, US .
Claim 3-5, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 20100181582, in view of Takenaka, US 2004/0159850, and Butterworth, US 2017/0062678.
In regard to claim 3, Li et al., US 20100181582, discloses the illumination system of claim 1. The Li reference does not specifically disclose further comprising a lead frame configured to electrically couple at least some of the LEDs in series.
Takenaka, US 2004/0159850, discloses an illumination system, with a camera having a field of view (see figure 10, element 88 and para 117) and an array of light emitting diodes (LEDs) (see figure 12, elements 4) coupled to the camera (see figure 10, element 86) and configured to produce light, the array of LEDs being mounted on a single lead frame (see figure 12, element 1) that electrically connects at least some of the LEDs in series (see para 125-127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Li et al., US 20100181582, in view of Takenaka, US 2004/0159850, to have a lead frame configured to electrically couple at least some of the LEDs in series, in order to properly hold the LEDs in place with less components simplifying the design of the device.
The Li and Takenaka references do not specifically disclose each reflective wall having a cross-section, taken in a plane orthogonal to a plane of the exit aperture that includes a rounded portion.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Li et al., US 20100181582, in view of Takenaka, US 2004/0159850, and Butterworth, US 2017/0062678, to have each reflective wall having a cross-section, taken in a plane orthogonal to a plane of the exit aperture, that includes a rounded portion, in order to enhance TIR to help mix the light.
In regard to claim 4, Li et al., US 20100181582, in view of Takenaka, US 2004/0159850, and Butterworth, US 2017/0062678, discloses the illumination system of claim 3.  The Takenaka reference discloses wherein the array of LEDs is mounted on the lead frame (see figure 12).
In regard to claim 5, Li et al., US 20100181582, in view of Takenaka, US 2004/0159850, and Butterworth, US 2017/0062678, discloses the illumination system of claim 3.  The Li reference discloses wherein the array of cups is formed as a unitary array of cups molded over the lead frame (see figure 2).
In regard to claim 18, Li et al., US 20100181582, discloses the method of claim 16, wherein the array of LEDs is mounted on a single frame (see figure 2, element 109); and wherein positioning the array of cups with respect to the array of LEDs comprises forming the array of cups as a unitary array of cups molded over the frame (see figure 2).
The Li reference does not specifically disclose that the frame is lead.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Li et al., US 20100181582, in view of Takenaka, US 2004/0159850, to have a lead frame, in order to properly hold the LEDs in place with less components simplifying the design of the device.
The Li and Takenaka references do not specifically disclose each reflective wall having a cross-section, taken in a plane orthogonal to a plane of the exit aperture that includes a rounded portion.  
Butterworth, US 2017/0062678, discloses an illumination device with LED die (see figure 9, element 58) with a reflective wall (see figure 9, element 62) having a cross-section, taken in a plane orthogonal to a plane of the exit aperture, that includes a rounded portion (see para 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Li et al., US 20100181582, in view of Takenaka, US 2004/0159850, and Butterworth, US 2017/0062678, to have each reflective wall having a cross-section, taken in a plane 
In regard to claim 19, Li et al., US 20100181582, in view of Takenaka, US 2004/0159850, and Butterworth, US 2017/0062678, discloses the method of claim 18.  The Li reference discloses further comprising attaching a drive circuit (not shown) to the lead frame to provide current to the lead frame to illuminate the array of LEDs (see para 118-119 and 123: LEDs driving to emit uniform light).

Allowable Subject Matter
Claims 2, 6, 7, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs